department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division uil number release date date dec person to contact identification_number telephone number in reply refer to last date for filing a petition the tax_court certified mail return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code irc our favorable determination_letter to you dated january 19x x is hereby revoked and you are no longer exempt under sec_501 as an organization described in sec_501 of the irc effective august 20xx our adverse determination was made for the following reasons you operated for the benefit of private interests of church members treas reg section not operated exclusively for exempt purposes unless it serves a public rather than a private interest c -1 d ii provides that organization an is treas reg part of your earnings inured to the benefit of church members operated section is exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of individuals c -1 c provides organization that not an you are not a church within the meaning of sec_509 and sec_170 we have enclosed a copy of our report of examination explaining why we believe a revocation of your tax-exempt status under sec_501 of the internal_revenue_code is necessary sec_7611 provides that any final report of an agent of the internal_revenue_service shall be treated as a final adverse determination under sec_7428 and any church receiving such a report shall for purposes of sec_7428 and sec_7430 as having accordingly section exhausted any administrative remedies available to g precludes the administrative appeal of any final report issued to a church be treated it contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending july 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states ‘tax court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits you may write to the courts at the following addresses for declaratory_judgment united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours q maria hooke director exempt_organizations examinations enclosures form 4621-a schedule number or form 886-a exhibit date name of taxpayer explanation of items department of the treasury - internal_revenue_service tax identification_number last digits year period ended july 20xx 20xx 20xx 20xx issues whether failed to operate exclusively for an exempt_purpose whether the effective date of revocation of exempt status is august 20xx whether b a i facts qualifies as a church under sec_509 and ‘ september 19xx as an domestic non-profit corporation dnp is the pastor and founder of on filed its articles of incorporation with the state of and is currently registered article v of articles of incorporation provides that the corporation shall be managed by a council as provided by law these articles of incorporation and the bylaws following bylaws provides the article sec_1 - membership this corporation shall have no members but shall be governed and managed by a council bible part il of activity specific teaching from recognition of exemption about the scriptures and filed form_1023 application_for article il section - number the council of this corporation shall consist of not less than three council members and not more than nine council members reported the following on the form part il attending persons states that its activities will consist of the following on september 19xx the internal_revenue_service received schedule of compensation_for 19xx annual salary for pastor dollar_figure bible teaching -- the relationship to people today of activity time praise and worship - songs hymns and verbal exaltation of god time prayer for individuals corporate etc of activity time all activities are participatory part il a a list of council members as follows states that the sources of financial support will be by donation of indicates that it will be governed by council members council member council member council member form 886-a rev council member council member council member catalog number 20810w secretary chairman provided www irs gov page year period ended july 20xx 20xx 20xx 20xx schedule number or form 886-a date name of taxpayer explanation of items department of the treasury - internal_revenue_service tax identification_number last digits exhibit d of the form_1023 part il disqualified persons with respect to governing body or have a business or family relationship with disqualified persons indicates by checking box no that there are no other than by reason of being a member of the part ill indicates that it is not a private_foundation by checking box a indicating that it qualifies as a church within the meaning of sec_509 and sec_170 of the code on schedule a of form_1023 responded to the given questions in italics in the following manner provide a reasons for its formation brief history of the development of the organization including the the history of this organization is simply the coming together of a group of people for the purpose of worshipping god the reason for its formation is to facilitate the sharing of this belief and form of worship with others does the organization have a written creed or statement of faith if yes attach checked yes but there appears to be no written creed or statement of faith attached a copy are the services open to the public publicizes its services and explain the criteria for admittance if yes describe how the organization checked yes and provided the following statement there is no criteria of admittance - all are welcome mouth telephone directory and a sign on location publicity will be word of explain how the organization attracts new members word of mouth telephone directory and a sign on location 8a how many active members are currently enrolled in the church 8b what is the average attendance at the worship service weddings funerals etc does the organization conduct in addition to worship services what other religious services such as baptisms baptisms weddings funerals baby dedications were the current deacons minister and or pastor formally ordained after a prescribed course of study no describe the organization’s religious hierarchy or ecclesiastical government led by a pastor governed by a council does the organization have an established piace of worship no catalog number 20810w page www irs gov form 886-a rev schedule number or exhibit year period ended july 20xx 20xx 20xx 20xx department of the treasury - internal_revenue_service explanation of items tax identification_number last digits form 886-a date name of taxpayer if the organization has no regular place of worship state where the services are held and how the site is selected in home site state of - meeting sites decided upon by oral agreement show how many hours a week the minister pastor and officers each devote to if the minister or the church work and the amount of compensation paid to each of them pastor employment and the hours devoted to that employment by whom employed the otherwise employed indicate nature of is pastor devotes hrs per week - monthly compensation dollar_figure self employed as a general contractor hrs a week he is otherwise will any funds or property of the organization be used by any officer director employee minister or pastor for his or her personal needs or convenience no list any officers directors or trustees related by blood or marriage none on january 19xx the irs issued determination_letter granting exemption from federal_income_tax under sec_501 of the code as an organization described under sec_501 the letter also indicates that is not a private_foundation within the meaning of sec_509 of the code because it is an organization described under sec_509 and sec_170 sec_7611 examination on september 20xx the commissioner tax exempt and government entitles division te_ge commissioner’ personally approved the issuance of a notice of church_tax_inquiry ncti on september 20xx the irs issued the ncti and enclosed church inquiry questions to it was returned as undeliverable on october 20xx the irs re-issued the ncti with enclosed church inquiry questions to this was not returned as undeliverable on october 20xx the irs received the period to conduct a church_tax_inquiry did not respond to the church inquiry questions consent to suspend on january 20xx the irs issued a notice of church_tax_examination ncte on february 20xx the irs issued an initial examination letter with information_document_request idr on march 20xx march 20xx and march 20xx the irs received a response to idr from on april 20xx the irs issued idr on june 20xx the irs received a response to idr from on july 20xx and july 20xx the irs issued idr and idr respectively on september 30xx the irs received responses to idrs and catalog number 20810w form 886-a rev www irs gov page year period ended july 20xx 20xx 20xx 20xx form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service schedule number or exhibit on november 20xx and december 20xx the irs issued idr and idr respectively the irs did not receive a response on april 20xx the irs mailed a clarification letter to stating that the te_ge commissioner approved the issuance of the ncti the irs also provided another informal opportunity to resolve the issues the irs did not receive a response church activities operates from home garage is the son of and is stated to be the youth pastor of membership primarily consists of and his immediate and extended family the table below provides a description of each church member and their known relationship to pproximate number of ppro e aduit m embers number of children member name relationship self to pastor spouse son of pastor son tor son of pastor of pastor mother to son-in-law e is 's sister possible relative of son-in-law 's mother total membersh on february 20xx the irs issued information_document_request idr to answered idr on behalf of below is an excerpt from idr with answers in italics does have a recognized creed and form of worship if so please provide a detailed description of this information or documentation that will demonstrate its existence yes our name comes from our desire to worship the lord as a community to love him with all our hearts and to worship him in truth john god is spirit and those who worship him must worship in spirit and truth duet you shall love the lord you god with all your heart with all your soul and with all your strength and these words which command you today shall be in your heart you shall teach them diligently to your children and shall talk of them when you sit in your house when you walk by the way when you lie down and when you rise up matt jesus said to him you shall love the lord your god with all your heart with all your soul and with all your mind ’ this is the first and great commandment and the second is like it ‘you shall love your neighbor as your self ’ on these two commandments hang all the law and the prophets catalog number 20810w www irs gov page form 886-a rev form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury internal_revenue_service schedule number or exhibit - i year period ended july 20xx 20xx 20xx 20xx does have a definite and distinct ecclesiastical government if so please provide a detailed description of this information or documentation that will demonstrate its existence yes eph and be subject_to one another in the fear of christ we have pastors and elders but everyone has a voice doe sec_11 have a formal code of doctrine and discipline if so please provide a detailed description of this information or documentation that will demonstrate its existence na doe sec_12 have regular religious services if so please provide a the days and times that regular religious services are held b a description and nature of those services yes a sunday- meeting at p m worship teaching b every other tuesday- youth meeting at p m worship teaching games c wednesday- meeting at p m worship teaching d friday - men’s bible study - meeting at a m bible study and discussion e friday - women’s bible study - meeting at a m worship teaching discussion does church bulletin newsletters calendar of events produce or distribute any literature such as but not limited to a n a does have an established place of worship if so please provide the following information for all places of worship a the address state specifically if each place of worship is a personal_residence b a statement listing the owner s of the property c a list of all members who reside at each location d a tour of each facility will be necessary yes a sunday wednesday tuesday night meetings city property owners- residents- and ’ z z ’ b friday men’s bible study meetings catalog number 20810w page www irs gov form 886-a rev scneaue number or form 886-a date name of taxpayer explanation of items department of the treasury - internal_revenue_service tax identification_number last digits year period ended july 20xx 20xx 20xx 20xx property owners- residents- and ’ c friday women’s bibles study meetings on a rotating home schedule does have an established congregation of members that regularly attend the religious worship services if so please provide a the number of members that attend regularly b the number of members that are part of pastor family including but not limited to his immediate and extended family members c membership directory for the accounting periods ending july 20xx 20xx 20x and 20xx a o b o state the number of nonmembers and visitors that attend regularly n a with respect to new members please provide a a description of the activities conducts in attracting new members and indicate the frequency such activities were conducted over the past years b the number of new members that have joined over the past years c a statement where advertises its services to the public word of mouth a statement whether yes a wedding b recorded with the state has conducted any baptisms weddings funerals or any other religious ceremony if so please provide a the number of each ceremony listed above over the past years b describe how each ceremony is recorded in permanent records c have available all records specific to each ceremony for the period ending july 20xx employ ordained ministers only after they have completed a prescribed course of study if so please provide a a copy of each minister's license or other credentials demonstrating the completion of a prescribed course of study b state the specific school or seminary each minister pastor attended for the prescribed also include the contact information of each school or seminary c if course of study pastor has not completed a prescribed course of study please explain in detail under what authority is he licensed as an ordained minister no a n a b n a c pastor form 886-a rev catalog number 20810w www irs gov training does page year period ended july 20xx 20xx 20xx 20xx form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service schedule number or exhibit worked as lay pastor at led marriage enrichment classes for several years ran men’s bible study group for two years in charge of prayer ministry for services each weekend training and mentoring church for many years minutes of board_of directors officers covering august 20xx through period contemporaneously recorded please state the reasons july officials or the equivalent for the not if minutes are 20xx board meetings - no record sec_21 copies of all employment contracts including but limited to pastor a copies of employment contracts- n a revenue overall does not maintain any electronic accounting system to record revenues and expenses but rather uses a manual bank-issued check register wife is primarily the person who manually records all entries into the check register the examiner identified one checking account from one bank received its revenue solely from tithes and offerings from members’ no other revenue sources received tithes on a regular basis throughout the week where each tithe was recorded by were identified hand into a spiral notebook there were no records provided that would identify any offerings received tithes are recorded by date name of contributor and the amount of the contribution the notebook entries are then recorded onto an electronic data base to generate an annual_statement for each contributor for their use in preparing their respective charitable_contribution_deduction when preparing and filing their form_1040 each year in determining the amount of revenue received by had bank records a tithing notebook computer generated tithing records and annual contribution statements issued to donors tithing was done in cash and in the majority in checks due to lack of proper bookkeeping for cash tithes the revenue_agent was only able to examine the checks received the table below provides the tithing in checks received from each member from 20xx through 20xx of all tithes received were from and his family members ' tithes are distinguished from offerings in that tithes are contribution made by members that represent of their income whereas offerings are separate contributions stated to benefit other members as they had need for the purposes of this table family members’ is defined as spouses and his known grandchildren also included is and president is catalog number 20810w _ a for-profit construction business where the founder _ his wife his five children and their form 886-a rev com about youth pastor http www www irs gov page department of the treasury - internal_revenue_service form 886-a date name of taxpayer explanation of items tax identification_number last digits schedule number or exhibit year period ended july 20xx 20xx 20xx 20xx family_member donor 20xx 20xx 20xx 20xx total member e family_member family percentag div o oo o oo j cash unknown the table below illustrates the deposit summary from 20xx through 20xx comparing the net tithing records the table demonstrates deposits to that bank_deposits consistently exceeded tithes bank account to the tithing activity recorded in catalog number 20810w page www irs gov form 886-a rev schedule number or form 886-a date name of taxpayer explanation of items department of the treasury - internal_revenue_service tax identification_number last digits exhibit year period ended july 20xx 20xx 20xx 20xx net deposits o tithes difference expenses disbursements all monies deposited into checking account are disbursed in the following manner a checks issued to pastors c electronic payments pay for charges made on the payments pay for charges made on the personal chase credit card of detailed description of the activity conducted with respect to the monies deposited into and -owned american express card or d electronic belowis a as compensation b checks issued to checking account members and a disbursements to pastors issued checks made to or position as pastor for compensation with respect to stated that his compensation is dollar_figure per week he also added that there is no board to approve salaries and that he sets the amount of his own salary including bonuses in subsequent correspondence body no documents were provided to demonstrate any type of governance or approval by a governing body with respect to stated that his salary is approved and agreed upon by the salary also issued checks made payable to or for compensation with respect to position as youth pastor received dollar_figure per month as compensation_for this service for clarification of the facts respect to provide a a detailed daily schedule of daily ministerial activities idr requested pastoral activities for an average two- that week period b church bulletins newsletters etc and c legible and logically organized hand written or did not typed statements of the specific tasks conducted by provide a response from a day-to-day basis regarding pastoral compensation and issued forms to both reporting compensation as non-employee did not issue forms w-2 to pastors instead compensation the table below illustrates form_1099 amounts issued to from 20xx through 20xx and table deleted b disbursements to members made disbursements to its members to be used at their discretion supporting documentation showing the purpose or nature of the disbursements does not maintain the table below demonstrates the total amount of disbursements made by including compensation paid to and also attached as exhibit a is a detailed account catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service scneaule number or of the disbursements by name amount and check number the table also demonstrates that disbursements to and his family members represented of all disbursements by from 20xx through 20xx year period ended july 20xx 20xx 20xx 20xx f o t o e o w o y r e e e e t e t e t e y e_p e e r e e w e numerica credit_union - paid for total to family percentage oftotal total members disbursements div ol div ol 0iv 0iv 0l qo o to individuals grand total oo o o o c electronic payments - american express card for the purposes of this table family members’ is defined as spouses and his known grandchildren also included is and president is catalog number 20810w youth pastor page http awww his wife his children and their _ a for-profit construction business where the founder com about www irs gov form 886-a rev 886-a seneaule number or form exhibi may date name of taxpayer explanation of items department of the treasury - internal_revenue_service tax identification_number ast digits u has an american express credit card where only and his wife ' are authorized users american express credit card statements were provided for review see exhibit b types of vendors for which charges were made are listed below these charges appear to be personal does not have a facility to conduct its activities expenses further did not have significant expenses the list includes trips to restaurants and specialty merchandise venders stated that because numerous year period ended july 20xx 20xx 20xx 20xx v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v v the table below illustrates the total amount charged to that would indicate the nature of these charges through 20xx interest total american express dollar_figure dollar_figure charges dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fees 20xx 20xx 20xx 20xx total does not maintain and could not provide supporting documentation such as receipts or invoices american express credit card from 20xx electronic payments are made from checking account to pay for charges made on american express credit card account the table below provides a reconciliation of the amount charged and checking account from 20xx through 20xx the difference indicates that the amount_paid through the american express charges were generally paid with revenues page www irs qov form 886-a rev catalog number 20810w form 886-a date name of taxpayer explanation of items tax identification_number ast digits department of the treasury - internal_revenue_service serene number or year period ended july 20xx 20xx 20xx 20xx american express charges checking account payments reconciliation 20xx 20xx 20xx 20xx total charges difference payments dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure latalog number 20810w page www irs gov form 886-a rev schedule number or exhibit year period ended july 20xx 20xx 20xx 20xx form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service d electronic payments - personal chase account according to bank statements electronic payments were made directly to a and did not provide any information with respect to the nature of these electronic payments personal chase banking account the table below provides the total payments from bank account to and personal chase account from 20xx through 20xx chase electronic payment dollar_figure 20xx 20xx 20xx 20xx total e summary of total deposits and expenses disbursements the following table provides a summary of total deposits from tithes to bank account and the amount_paid out in checks to individuals and to credit card charges the majority of net deposits were disbursed as discussed above was unable to provide documents demonstrating the nature of these disbursements law church status qualification sec_170 describes a church or a convention or association of churches sec_509 of the code generally provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 in 88_fedclaims_203 fed cl the court identified the irs’s fourteen criteria approach and the associational test to evaluate whether an organization qualifies for church status pursuant to sec_170 reached the conclusion that the organization failed to meet most of the fourteen criteria and failed to satisfy the threshold criteria of communal activity necessary for a church in applying these two approaches the court in 927_f2d_335 8th cir and church of visible intelligence that governs the universe v united_states cl_ct the courts adopted the irs's fourteen criteria standard in deciding whether an organization is a church a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services sunday schools_for religious instruction of the young and schools_for the preparation of its ministers catalog number 20810w page www irs gov form 886-a rev year period ended july 20xx 20xx 20xx 20xx serene number or form 886-a date name of taxpayer explanation of items department of the treasury - internal_revenue_service tax identification_number last digits in 490_fsupp_304 d d c the court ruled that at a minimum a church includes a body of believers or communicants that assembles regularly in order to worship this is referred to as the associational test unless the organization is reasonably ilable to the public in its conduct of worship its educational instruction and its promulgation of doctrine it mr seyfried and his wife prayed together in the physical solitude of their cannot fulfill this associational role home they did not constitute a congregation within the ordinary meaning of the word american guidance foundation made no real effort to convert others or to extend its membership beyond the immediate seyfried family its conduct of religious worship did not extend beyond the family dwelling which is used primarily for non-religious purposes rather than ministering to a society of believers plaintiff was engaged in a quintessentially private religious enterprise in the 86_tc_916 the court ruled that to qualify as a church an organization must serve an associational role in accomplishing its religious purposes the petitioner had only two members since its formation and the petitioner seemed to have intentionally pursued a policy that discouraged additional membership although petitioner generally held bi- monthly meetings the record was void of evidence of the nature or conduct of these meetings other than listings in petitioner's newsletter of topics for certain meetings generally involving discussion of libertarian economic or social issues the record failed to establish that petitioner served any associational role for purposes of worship therefore the court held that petitioner was not a church within the meaning of sec_508 exemption sec_501 provides that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 generally includes corporations organized and operated exclusively for purposes that include religious educational or charitable purposes and which no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations defines a private_shareholder_or_individual in sec_501 as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to page www irs gov form 886-a rev catalog number 20810w year period ended july 20xx 20xx 20xx 20xx form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service schedule number or exhibit establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 f of the regulations states i in general regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 the substantive requirements for tax exemption under sec_501 still apply to an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 whose disqualified persons or accordingly an organization will no longer meet the requirements for tax-exempt status under sec_501 if the organization fails to satisfy the requirements of paragraph b c or d of this section see sec_53 a organization managers are under section subject excise_taxes to apply ii determination of whether revocation of tax-exempt status is appropriate when sec_4958 excise_taxes also in determining whether to continue to recognize the tax-exempt status of an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 that engages in one or more excess_benefit transactions as defined in sec_4958 and sec_53_4958-4 that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following- a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions if more than one in relation to the size and scope of the collectively organization's regular and ongoing activities that further exempt purposes c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction iii all factors will be considered in combination with each other depending on the particular situation the commissioner may assign greater or lesser weight to some factors than to others the factors listed in paragraphs f ii d and e of this section will weigh more heavily in favor of continuing to recognize exemption where the organization discovers the excess_benefit_transaction or transactions and takes action or transactions further with respect to the factor listed in paragraph f ii e of this section correction after the excess_benefit_transaction or transactions are discovered before the commissioner discovers the excess_benefit_transaction catalog number 20810w page www irs gov form 886-a rev year period ended july 20xx 20xx 20xx 20xx form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service schedule number or exhibit by the commissioner by itself is never a sufficient basis for continuing to recognize exemption in 74_tc_507 the tax_court ruled that the petitioner was not entitled to exemption from federal taxation under sec_501 and sec_501 because a part of its net_earnings inured to the benefit of its founder and other ministers in universal church of jesus christ inc v commissioner t c memo the tax_court decided that the petitioner operated four commercial activities as departments that were all primarily commercial in nature as a result it was ruled that the petitioner did not operate exclusively for one or more exempt purposes in 670_f2d_104 9th cir the church was unable to supply evidence showing that payments to its controlling members were reasonable as a result the circuit_court ruled that the church was unable to demonstrate that it is entitled to sec_501 exemption governments position i issue private benefit failed to operate exclusively for exempt purposes by operating for the private benefit of individual circular flow of funds and church members the grounds supporting revocation include inurement circular flow of funds a sec_61 states that except as otherwise provided in this subtitle gross_income means all income from whatever source derived sec_170 provides for a deduction of charitable_contributions made by individuals to a church or a convention or association of churches a charitable_contribution is a transfer of money or property without adequate_consideration 477_us_105 in return the petitioner requested a donation without other qualification ministers deducted in church of world peace inc v commissioner tcmemo_1994_87 the petitioner granted charters to parishes allowing the use of its name status and tax identification_number and designated individuals as ministers contributions to petitioner's bank account then the ministers would withdraw the same amount for use for personal expenses these withdrawn amounts were not reported as income but instead characterized as tax- free under sec_107 housing allowances or reimbursement of church expenses the tax_court ruled that this circular flow of funds was in contravention of the petitioner operating exclusively for religious purposes within the meaning of sec_501 and that operations benefited private individuals charitable_contribution deductions table below demonstrates the total tithing received from catalog number 20810w as in church of world peace page accepted tithes from its members facilitating members claiming would then return the funds back its members for personal_use the members from 20xx through 20xx www irs gov form 886-a rev form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service serene number or year period ended july 20xx 20xx 20xx 20xx family_member family percentag member e div o -family member donor 20xx 20xx 20xx 20xx y cash unknown for the purposes of this table family members is defined as spouses and his known grandchildren also included is and presidentis _ youth pastor catalog number 20810w as shown of all tithing received were from a for-profit construction business where the founder his wife his zero children and their and his family members form 886-a rev com about http www www irs gov piv o page total of year period ended july 20xx 20xx 20xx 20xx form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service i schedule number or exhibit the table below demonstrates the disbursements were to its members distributions back to its members as shown of member e o t e t f e e t e e e t e y e d e e a y e a d e_p b e total to family percentage oftotal total members disbursements div 0t 0iv 0iv o to individuals grand total oo oo o these two tables demonstrate the circular flow of funds where donations received by in the form of tithes were eventually returned to its members for their personal_use as a result exclusively for exempt purposes as required under sec_501 and its operations benefited private individuals- is not operating members catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service serene number or year period ended july 20xx 20xx 20xx 20xx b inurement failed to operate exclusively for an exempt_purpose because its net_earnings inured to the benefit of private individuals under sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines a private_shareholder_or_individual as one having a personal and private interest in the activities of the organization further sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the exempt purposes specified unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in this case is the pastor and founder of the members of consist and his family are persons who primarily of his immediate and extended family therefore have a private and personal_interest in the activities of received all its revenue from its members in the form of tithes and bank account as well as the overall financial affairs of complete control_over to issue church disbursements at their discretion including stated to the examiner that there was no organizing body of but that all authority is held by him agreed to his compensation independence of contemporaneous documentation such as minutes demonstrating any meeting of membership appears to be impaired in addition members are primarily related to however pastoral compensation with authority to govern the affairs of stated in subsequent correspondence that members therefore the could not provide any members have they have the ability of all the disbursements issued by and his family members and was paid directly to which only was stated to be compensation was disbursed to and or members’ was disbursed to at their discretion of table deleted in addition to the disbursements owned an american express card where and were the sole authorized users the types of charges included airline fees hotel fees jewelry purchases grocery purchases and home remodel purchases then payments to the american express account were electronically paid from nature of charges were church-related expenses charges to the church credit card therefore appear to be for the private benefit of was unable to provide documentation showing the checking account and it was also shown that electronic payments were made from checking account to the personal was unable to provide any records on the nature of chase credit card of these payments and to help illustrate the amount_paid to or on behaif of members who received an economic benefit the table below shows the total deposits received by see table on page see table on page catalog number 20810w page and compares them to the various disbursements www irs gov form 886-a rev schedule number or exhibit year period ended july 20xx 20xx 20xx 20xx form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service made through checks and credit cards the table then shows that of its revenue is disbursed to members for their personal benefit calandar year information 20xx 2oxx 20xx zoxk total percent qo re deposits disbursements checks to or on behalf of all members american express attributable to chase attributable to total amount_paid to or on behalf of members div div div div oo and authorized church disbursements to personally benefit themselves and to disburses of its revenue to its members for their personal benefit which is a substantial members ’s net_earnings non-exempt purpose within the meaning of sec_1_501_c_3_-1 as a result have inured to the benefit of private individuals within the meaning of sec_501 of the code and sec_1_501_c_3_-1 based on these facts fails the operational_test within the meaning of sec_1 c - a because its net_earnings inured to the benefit of private individuals ii issue date of revocation section dollar_figure of revproc_2018_5 states that the revocation of a determination_letter may be retroactive if there has been a change in the applicable law the organization omitted or misstated material information a misstatement of material information includes an incorrect representation or attestation as to the organization's organizational documents the organization's exempt_purpose the organization's conduct of prohibited and restricted activities or the organization's eligibility to file form 1023-ez the organization operated in a manner materially different from that originally represented in an application_for recognition of exemption or in the case of an organization to which sec_503 applies the organization engaged in a prohibited_transaction with the purpose of diverting corpus or income of the organization from its exempt_purpose and such transaction involved a substantial part of the corpus or income of such organization lf a determination_letter is revoked or modified by a letter with retroactive effect the letter will except in fraud cases state the grounds on which the determination_letter is being revoked or modified and explain the reasons why it is being revoked or modified retroactively funds and inurement as a result it has operated in a manner materially different from that originally represented in its form_1023 and the effective date of revocation of exempt status is august 20xx operated for the private benefit of its members through a circular flow of as described above under sec_170 based on issue church qualification catalog number 20810w a the irs's fourteen criteria page hl in the absence of congressional guidance courts have applied the irs’ fourteen criteria and the associational test to determine whether a taxpayer qualifies as a church for purposes of sec_170 see foundation of human understanding fed cl pincite as described below to meet both standards fails courts have used the irs’ criteria to help ascertain whether an organization qualifies as a church ’s idr responses the irs considers the following www irs qov form 886-a rev form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury - internal_revenue_service scree number or year period ended july 20xx 20xx 20xx 20xx a distinct legal existence is organized as an non-profit corporation a recognized creed and form of worship indicated on its form_1023 application schedule a that it has a written creed or statement of faith during the examination any document that outlines a formal statement that church members embrace and adhere to a definite and distinct ecclesiastical government simply provided citations of certain scripture verses and did not provide is controlled by according to and there is no governing body with authority to govern he has complete control_over the in religious doctrinal also does not maintain minutes of any meeting that may affairs of financial or any other church matter have occurred a formal code of doctrine and discipline stated n a’ a distinct religious history formed in september 19xx was unable to provide details of its religious activities a membership not associated with any church or denomination in its form_1023 schedule a other religious beliefs or their membership in other churches or religious orders to become members indicated that it does not require prospective members to renounce an organization of ordained ministers is neither licensed nor ordained ordained ministers selected after completing prescribed studies did not complete any prescribed course of study a literature of its own does not produce any literature of its own that would provide information to prospective members of general beliefs established places of worship alleged that it meets every sunday in garage is the son of does not advertise its place of worship to the public therefore the place of worship is only known to the members of regular congregations is primarily made up of on its form_1023 that it would attract new members by word of mouth and by the signage in front of however during the examination process for new members or maintain any signage revealed that it did not have an application and his immediate and extended family reported catalog number 20810w page www irs gov form 886-a rev schedule number or form 886-a exhibit date name of taxpayer department of the treasury - internal_revenue_service explanation of items tax identification_number last digits year period ended july 20xx 20xx 20xx 20xx also reported on its form_1023 schedule a that it had members and individuals who attended the worship services during the audit whom appear to be related to each other and over half are related to of the listed individuals appeared to be children provided a list of members all of himself also as a result has not demonstrated that it is congregation regular religious services on its form_1023 however during the years under examination maintain a record of its religious services stated that it would conduct baptisms weddings funerals child dedications conducted one wedding did not sunday schools_for the religious instruction of the young stated that it conducted a youth meeting every other tuesday was unable to provide any proof of the existence of these sunday schools schools_for the preparation of its ministers did not provide any documents in weighing the criteria discussed above would not qualify as a church within the meaning of sec_509 and sec_170 b associational test to qualify as a church an organization must serve an associational role in accomplishing its religious purpose 86_tc_916 the associational test is a threshold standard which religious organizations must satisfy in order to obtain church status in creating the associational standard the united_states district_court for the district of columbia stated that demonstrating associational aspects is the minimum requirement necessary for a religious_organization to gain church status 490_fsupp_304 d d c courts have also followed american guidance foundation in finding that a church may be distinguished from other religious organizations by fulfillment of an associational role the means by which an avowedly religious purpose is accomplished separates a church from other forms of religious enterprise at a minimum a church includes a body of believers or communicants that assembles regularly in order to worship unless the organization is reasonably available to the public in its conduct of worship its educational instruction and its promulgation of doctrine it cannot fulfill this associational role see foundation of human understanding fed cl pincite in american guidance foundation the american guidance foundation agf consisted of robert seyfried and at most five members of his immediate_family the district_court ruled that agf was not a congregation because mr seyfried and his wife prayed together in the physical solitude of their home agf made no real effort to convert others or to extend its membership beyond the immediate_family its religious instruction consisted of a father preaching to his son its organized ministry was a single self-appointed clergyman and its conduct of religious worship did not extend beyond the family dwelling the facts in are comparable to that of american guidance foundation membership consisted primarily of and his immediate and extended family members met at home instruction consisted of was unable to demonstrate any real effort to convert others preaching to his immediate and extended family religious isa page www irs gov form 886-a rev catalog number 20810w year period ended july 20xx 20xx 20xx 20xx form 886-a date name of taxpayer explanation of items tax identification_number last digits department of the treasury internal_revenue_service schedule number or exhibit - i self-appointed pastor who was not formally ordained and beyond test home as a result conduct of religious worship did not extend is not a congregation and does not satisfy the associational for these reasons b a i of the code does not qualify as a church within the meaning of sec_509 and taxpayer’s position has not provided a position conclusion failed to operate exclusively for an exempt_purpose because it operated for the private benefit of individual church members and because its net_earnings inured to the benefit of private individuals as a result the effective date of revocation of qualify as a church within the meaning of sec_509 and sec_170 exempt status is august 20xx in addition failed to page www irs gov form 886-a rev catalog number 20810w
